Citation Nr: 1035718	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased disability rating for residuals of 
a shell fragment wound of the right (major) forearm, involving 
Muscle Group VII, currently evaluated as 10 percent disabling.

2. Entitlement to a compensable disability rating for residuals 
of a shell fragment wound of the abdomen, involving Muscle Group 
XIX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
February 1971.  He received the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in relevant part, granted a 10 percent rating for 
residuals of a shell fragment wound to the right (major) forearm, 
involving Muscle Group VII; and denied a compensable rating for 
residuals of a shell fragment wound to the abdomen, involving 
Muscle Group XIX.

In a July 2005 decision, the Board, in pertinent part, denied an 
increased evaluation for residuals of a shell fragment wound to 
the right (major forearm) and a compensable evaluation for 
residuals of a shell fragment would to the abdomen. The Veteran 
appealed that part of the Board's July 2005 decision to the Court 
of Appeals for Veterans Claims (Court).  The Court, in a March 
2006 Order, vacated that part of the Board's July 2005 decision 
and remanded the claims to the Board for compliance with the 
March 2006 Joint Motion for Partial Remand.

Thereafter, the case again came before the Board in September 
2006, wherein the Board again denied the benefits sought on 
appeal.  The Veteran again appealed the Board's September 2006 
decision to the Court.  In December 2008, his representative and 
VA's Office of General Counsel, representing the Secretary of VA, 
filed a Joint Motion requesting that the Court vacate the Board's 
decision in relevant part and remand the case for readjudication 
in compliance with directives specified.  The Court issued an 
order in January 2009, granting the Joint Motion, and returned 
the case to the Board.  In May 2009, the Board in compliance with 
the Court's directives remanded the issues for further 
development.  The requested development has been completed the 
issues are again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that, in part, the bases for the December 
2008 Joint Motion for Partial Remand was that the November 2000 
and April 2004 VA examinations, on which the Board relied to deny 
the Veteran's claims for increased evaluations for his residuals 
of shell fragment wounds to the abdomen and right forearm were 
inadequate.   In particular, with respect to the Veteran's right 
arm, it was noted that the April 2004 VA examiner failed to 
mention the multiple metallic fragments in the Veteran's proximal 
forearm, which were reported in a November 2000 x-ray.  This is 
significant because depending on the location of the fragments, 
it could lead to the Veteran receiving an increased rating.  
Another deficiency cited was that the medical information on 
which the Board relied to determine whether the Veteran had any 
additional functional impairment due to his complaints of pain 
was insufficient.  Specifically, neither the November 2000 nor 
the April 2004 VA examiner addressed the Veteran's functional 
impairment due to his pain or discussed the Veteran's range of 
motion as it pertained to his functional loss on use or during 
flare-ups, although he stated that he was unable to use his right 
hand because of pain and that his abdominal symptoms flared up 
after prolonged sitting, lifting, or body bending.  

In compliance with the January 2009 Court Order that granted the 
December 2008 Joint Motion, the Board remanded the issues on 
appeal and directed that the Veteran be afforded a new VA 
examination to determine the nature, severity and complete 
manifestations of his service-connected residuals of shell 
fragment wounds to the abdomen and right forearm.  The record 
shows that the Veteran was afforded such a VA examination in 
September 2009.  However, in reviewing the examination report, 
the Board observes that there is no evidence that the examiner 
performed any pertinent range of motion tests or documented the 
results from any such tests.  There is also no evidence that the 
examiner, who noted that the Veteran experienced pain, discussed 
the Veteran's ranges of motion as it pertained to his functional 
loss on use, including during flare-ups.  Additionally, although 
the examiner indicated that a November 15, 2000 right forearm x-
ray showed multiple fragments that were consistent with a gunshot 
wound, he failed to identify and discuss the presence of any 
current metallic fragments in the forearm and/or abdomen.  
Therefore, given the foregoing and in light of the December 2008 
Joint Motion for Remand and January 2009 Court Order, the Board 
finds that the September 2009 VA examination is inadequate.  
Accordingly, a new VA examination it is necessary to determine 
the nature, severity and complete manifestations of the Veteran's 
service-connected residuals of a shell fragment wound to abdomen 
and the right (major) forearm.

Consequently, the Board finds that compliance with the September 
2009 remand has not been accomplished.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board are not fully 
implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not ready 
for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to address the severity of 
residuals of his shell fragment wound to the 
right (major) forearm and the severity of his 
residuals of a shell fragment wound to the 
abdomen.

The claims file should be made available to 
and reviewed by the examiner in connection 
with the examination.  All necessary special 
studies, including range of motion testing 
and x-rays, should be performed and all 
pertinent clinical findings should be 
reported.
The examiner should record a complete 
history, all pertinent medical complaints, 
symptoms, clinical findings, and comment on 
the functional limitation, if any, caused by 
each disability.  All motion must be 
documented in degrees.  Functional 
impairment, including due to pain, and the 
objective signs reflecting such impairment 
should be documented.  The examiner must 
address the functional impact of the totality 
of the manifestations for each disability.

The examiner should identify all muscle 
groups involved and which muscle groups are 
the most disabled.  The examiner should also 
fully discuss the presence of, if any, 
metallic fragments in the Veteran's right 
forearm and abdomen.  Additionally, the 
examiner should provide an opinion on the 
severity of the muscle damage, to include a 
description of the degree of disability such 
as slight, moderate, moderately severe, or 
severe.  The examiner should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, and 
uncertainty of movement.

Further, it should be considered whether 
there are separate and distinct 
musculoskeletal and/or neurological 
manifestations of the Veteran's service-
connected residuals of shell fragment wounds 
of the right forearm, and of the abdomen, and 
whether any existing musculoskeletal and/or 
neurological disabilities are secondary to 
such service-connected disabilities.  All 
opinions and conclusions must be supported by 
a complete rationale.

2.  After completion of the above, the issues 
on appeal should be readjudicated.  The 
applicability of the provisions of 38 C.F.R. 
§ 4.56 should be considered, including as to 
the totality of the circumstances test for 
each disability.  In readjudicating the claim 
for an increased rating for the residuals of 
a shell fragment wound of the right forearm, 
the RO must consider the applicability of 38 
C.F.R. § 4.73, Diagnostic Codes 5307, 5308 
and 5309.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for appellate review, as necessary.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


